DETAILED ACTION
1.	The applicant’s amendment filed 06/16/2021 was received. Claim 1 was amended. Claims 13-24 remain withdrawn from further consideration.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 03/17/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	This application is in condition for allowance except for the presence of claims 13-24 directed to Groups II-III, non-elected without traverse.  Accordingly, claims 13-24 have been cancelled (Examiner’s Amendment below).

Claim Rejections
5.	The claim rejections under 35 U.S.C. 102(b) as anticipated by Jung et al. (KR 10-2016-0108653 A) of claims 1-2 & 10-11 are withdrawn per amendments of claim 1. 

6.	The claim rejections under 35 U.S.C. 103 as unpatentable over Jung et al. (KR 10-2016-0108653 A) of claims 3-9 are withdrawn per amendments of claim 1. 



Examiner’s Amendment
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
This application is in condition for allowance except for the presence of claims 13-24 directed to Groups II-III, non-elected without traverse (Elections/Restrictions above).  Accordingly, claims 13-24 have been cancelled.

	
Reasons for Allowance
9.	Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “An apparatus for treating a substrate, the apparatus comprising: 
a support unit including a support plate having a seating surface on which the substrate is supported; and 
a liquid dispensing unit configured to dispense a first processing liquid onto the substrate, wherein the liquid dispensing unit includes: 
a first nozzle configured to dispense the first processing liquid, wherein the first nozzle includes: 

a second fluid channel that is formed in the first nozzle and is in communication with the first fluid channel, the second fluid channel being connected to a dispensing end of the first nozzle, 
wherein the second fluid channel has a larger width than the first fluid channel, and 
wherein a central axis of the first fluid channel along a direction in which the first processing liquid flows and a central axis of the second fluid channel along the direction in which the first processing liquid flows are connected with each other in a straight line.” The closest prior art of record Jung et al. (KR 10-2016-0108653 A), does not teach nor suggest “a second fluid channel that is formed in the first nozzle and is in communication with the first fluid channel, the second fluid channel being connected to a dispensing end of the first nozzle,… wherein a central axis of the first fluid channel along a direction in which the first processing liquid flows and a central axis of the second fluid channel along the direction in which the first processing liquid flows are connected with each other in a straight line” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717